Citation Nr: 1504024	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Major depressive disorder is related to the Veteran's active service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for an acquired psychiatric disorder requires: (1) a current medical diagnosis; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the claimed stressor.  38 C.F.R. § 3.304(f).  The diagnosis of the psychiatric disorder must comply with the criteria in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).

Service treatment records show that in October 1981 the Veteran was evaluated and the note states that he presented a clear cut pattern of dysfunctional marriage interaction and exacerbation of personality features and decreased adaptive capacity.  The Veteran's mental status examination was within normal limits.  The diagnosis was marital maladjustment.  The March 1983 separation examination disclosed that the psychiatric evaluation was normal.

Service personnel records indicate financial irresponsibility concerning past due rent and dishonored checks; assault and battery on a woman; threatening his spouse with a deadly weapon; indefinite withdrawal of his right to bear firearms due to continuous disciplinary infractions; and Article 15 for failure to report.  He was discharged from the service for marginal performance.  
VA Medical Center treatment records show that the Veteran has had numerous mental health clinic visits, which began in September 2009.  A review of the treatment records show that the Veteran has been diagnosed and treated on an ongoing basis for depression.

The Veteran was afforded a VA examination on July 6, 2011.  An assessment of major depressive disorder, recurrent, moderate to severe and delusional disorder was made.  The examiner reported that based on the review of the file and the Veteran's own report, noting that he told a VA provider that he had been very paranoid in the military, that he continues to have depression which appears to have started at that time.  The examiner requested further psychological testing at that time due to a conflict in statements at the Veteran's VA examination and his VA treatment records.

The VA examiner completed an addendum to the examination on July 27, 2011.  The examiner reported that the July 15, 2011, psychological testing results in addition to statements made at the VA examination which were incompatible with VA treatment records are highly suggestive of an exaggerated response set.  The examiner further reported that based upon the Veteran's documented mental health history and the results of objective testing during the VA examination, the current nature and severity of the Veteran's mental health condition is unclear.  The VA examiner concluded that a legitimate diagnosis could not be made and an estimate regarding the Veteran's social and occupational impairment could not be made without resorting to mere speculation.

The Veteran submitted a private psychologist consultation dated June 5, 2012.  The examiner stated that he reviewed the Veteran's VA health care records and military health records.  The examiner opined that the Veteran's anxiety and depression as likely as not started while he was in service and as he was struggling with his wife's infidelity which resulted in his eventual discharge due to his homicidal and threatening behaviors.  

During the hearing in June 2013, the Veteran stated that his depression began during service due to his wife's infidelity.  He stated that the lapse in time for treatment after service was due to not being insured and not having money.

The Board finds that the evidence of record demonstrates service connection for depression is warranted.  The Board acknowledges the opinions of the VA examiner but notes that the examiner did not specifically render an opinion on the Veteran's case.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The VA examiner's language renders his opinions nondefinitive.  

Here, the Board has afforded greater probative value to the opinion of the private psychologist.  When viewed as a whole, the private psychologist's opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete mental examination.   

Accordingly, the record reflects the Veteran first experienced symptoms of depression during service, has a current diagnosis of major depressive disorder and includes an opinion of a private psychologist linking the major depressive disorder to the symptoms during service.  As such, service connection for major depressive disorder is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


